DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Reference characters “226a” and “226b” are not found in the specification (Figs 3 and 4).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
“Respirator with a Door and Rotatable Exhaust Valves”

Claim Objections
Claims 6-8, 10, 13, 14, 16, 18, and 19 are objected to because of the following informalities:  
The word “vale” should be changed to --valve-- to correct the typographical error (Claim 6, Line 1; Claim 7, Line 1; Claim 8, Line 1; Claim 13, Lines 1 and 5; Claim 19, Lines 1 and 5).
The phrase “an opening” should be changed to --a first opening-- to maintain consistency (Claim 10, Line 3; Claim 16, Line 5).
The phrase “the opening” should be changed to --the first opening-- to maintain consistency (Claim 14, Line 1; Claim 18, Lines 1-2).
A colon should be added after “comprising” to correct the grammatical error (Claim 16, Line 1).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 states “the opening” (Line 1).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say the opening is the first opening defined by the body.  However, it is possible the opening is referring to the second opening or both openings.  Therefore, the identity of the opening cannot be determined.  For examination purposes, the claim limitation will be interpreted as the opening is the first opening.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelinas et al. (US 2003/0029454).
Regarding Claim 1, Gelinas discloses a respirator (apparatus of Figs 1-3 and 7) comprising: a body (92, Fig 7) ; a gasket (90, Fig 7) coupled to the body (90 is coupled to 92, Fig 7), the gasket configured to facilitate a seal with a user's face (90 defines a continuous seal for sealingly engaging face of wearer, paragraph 0027) to define an internal airspace (internal 
Regarding Claim 2, Gelinas discloses a recess (88, Fig 7; 76 locks on to 92, Fig 7) defined by the body; and a latch (62, Fig 7; 62 is on 24, Fig 7) that mates with the recess to 
Regarding Claim 3, Gelinas discloses a first flange (28, Fig 7) that defines the first opening (28 is part of 92 and 92 defines 30, Fig 7), wherein the filter comprises a second flange (18, Fig 7) that peripherally surrounds the filter (18 is part of 12 and surrounds 12, Fig 7), and wherein the first flange and the second flange interface against each other (28 of 22 is complementary with 53 of 24 for sealingly engaging flange portion 18 of 12, 18 compressed against 28 by 24, paragraph 0039).
Regarding Claim 4, Gelinas discloses an intake valve (48, Fig 3) through which a second direction of air flow (direction at which air enters 48, Fig 3) enters the internal airspace (48 is designed to open in response to pressure from air inhaled by wearer, paragraph 0030).
Regarding Claim 9, Gelinas discloses the filter defines a triangular profile (filter has a generally triangular figure, paragraph 0012).
Regarding Claim 20, Gelinas discloses the filter and the opening define a triangular profile (filter has a generally triangular figure, paragraph 0012; the interior space of 92 and/or 30 are triangular in shape, Fig 7).
Regarding Claim 10, Gelinas discloses a respirator (apparatus of Figs 1-3 and 7) comprising: a body (92, Fig 7) that defines an internal airspace (internal airspace of 90, Fig 7; 90 surrounds nose and mouth of wearer, paragraph 0027) between the body and a user's face; an opening (30 and/or interior space of 92, Fig 7) defined by the body (30 is in 92, Fig 7; interior space of 92 is defined by body, Fig 7); a door (24, Fig 7) coupled to the body (90 and 92 are part of 22, Fig 7; 24 detachably mated with facepiece 22, paragraph 0031), the door configured (24 is hingedly secured to facepiece 22, paragraph 0031) to actuate between an open position (open 
Regarding Claim 11, Gelinas discloses the respirator comprising: a recess (88, Fig 7; 76 locks on to 92, Fig 7) defined by the body; and a latch (62, Fig 7; 62 is on 24, Fig 7) that mates with the recess to secure the door in the closed position (76 comprises 88 for receiving protuberance 62, paragraph 0034; cover 24 is moved into second position so that 62 engages into 88, paragraph 0040); wherein the body comprises a first flange (28, Fig 7) that defines the opening (28 is part of 92 and 92 defines 30, Fig 7), wherein the filter comprises a second flange 
Regarding Claim 14, Gelinas discloses the opening defines a triangular profile (filter has a generally triangular figure, paragraph 0012; the interior space of 92 and/or 30 are triangular in shape, Fig 7).
Regarding Claim 15, Gelinas discloses the door is pivotally coupled to the body (24 is hingedly secured to facepiece 22, paragraph 0031).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, 12, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gelinas et al. (US 2003/0029454) in view of Danford (US 9,579,540).

However, Danford, of the same field of endeavor, teaches a resistance breathing device (Abstract) including the exhaust valve (104 and/or 106, Fig 4) is rotatably coupled to the body (grooves 168 are sized, shaped, and positioned to enable user of device 10 to grip and manipulate cap 116, Column 7, Lines 35-40) to allow user to adjust the degree of exhalation permitted (Column 11, Lines 15-35), to improve efficiency of cardiovascular systems for improved health and stamina (Column 1, Lines 10-15) and since it is a known way to position the diaphragm and assemble the air exhaust valve assembly (Column 8, Lines 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the exhaust valve with the rotatable exhaust valve of Danford, as taught by Danford, to allow user to adjust the degree of exhalation permitted (Danford: Column 11, Lines 15-35), to improve efficiency of cardiovascular systems for improved health and stamina (Danford: Column 1, Lines 10-15) and since it is a known way to position the diaphragm and assemble the air exhaust valve assembly (Danford: Column 8, Lines 10-15).  This improvement allows for the user to adjust the degree of exhalation permitted to exit the mask which provides greater comfortability as well as the user’s ability to improve their health and stamina.  Additionally, using a rotatable cap to lock in the diaphragm is a known way to assemble the exhaust valve.
Regarding Claim 6, Gelinas discloses the claimed invention of Claim 1.  Gelinas also discloses the exhaust valve is a first exhaust valve (50, Fig 6).  Gelinas further discloses the exhalation valve can be mounted on the filter (paragraph 0030).

However, Danford, of the same field of endeavor, teaches a resistance breathing device (Abstract) including a second exhaust valve (104 and/or 106, Fig 4) coupled to the body (14, Fig 4), air being permitted to flow through the second exhaust valve in a first direction that leaves the internal airspace (increased air pressure within face mask 14 causes diaphragm 112 to flex outward thereby opening air passageway 126 through base 108 for duration of user’s exhalation and allowing exhaled air to pass, Column 11, Lines 20-30) since it is known to have multiple exhaust valves.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional exhaust valve next to the existing one on the same side, as taught by Danford, since it is known to have multiple exhaust valves.  It is well known in the prior art to have multiple exhalation valves on the mask.  By adding this additional exhalation valve next to the existing one, the two valves will share the same direction of flow.  Additionally, the addition of more exhalation valves allows for more opportunities and pathways for exhaled air to escape, reducing the chances of rebreathing exhaled air.  It is noted that Applicant is not claiming the specific locations of these exhaust valves on the mask.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional exhaust valve next to the existing one since it is held that a mere duplication of parts has no patentable significance unless 
Regarding Claim 7, the current Gelinas-Danford combination fails to teach the first exhaust valve and the second exhaust valve rotate with respect to the body.
However, Gelinas-Danford combination teaches the first exhaust valve and the second exhaust valve (Danford: 104 and/or 106, Fig 4) rotate with respect to the body (Danford: grooves 168 are sized, shaped, and positioned to enable user of device 10 to grip and manipulate cap 116, Column 7, Lines 35-40) to allow user to adjust the degree of exhalation permitted (Column 11, Lines 15-35), to improve efficiency of cardiovascular systems for improved health and stamina (Column 1, Lines 10-15) and since it is a known way to position the diaphragm and assemble the air exhaust valve assembly (Column 8, Lines 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the exhaust valves with the rotatable exhaust valves of Danford, as taught by Danford, to allow user to adjust the degree of exhalation permitted (Danford: Column 11, Lines 15-35), to improve efficiency of cardiovascular systems for improved health and stamina (Danford: Column 1, Lines 10-15) and since it is a known way to position the diaphragm and assemble the air exhaust valve assembly (Danford: Column 8, Lines 10-15).  This improvement allows for the user to adjust the degree of exhalation permitted to exit the mask which provides greater comfortability as well as the user’s ability to improve their health and stamina.  Additionally, using a rotatable cap to lock in the diaphragm is a known way to assemble the exhaust valve.
Regarding Claim 8, Gelinas-Danford combination teaches the first exhaust valve and the second exhaust valve are independently rotatable (Danford: 104 and/or 106 can independently 
Regarding Claim 12, Gelinas discloses the claimed invention of Claim 10.  Gelinas also discloses the exhalation valve can be mounted on the filter (paragraph 0030).  Gelinas fails to disclose the exhaust valve is rotatably coupled to the body.
However, Danford, of the same field of endeavor, teaches a resistance breathing device (Abstract) including the exhaust valve (104 and/or 106, Fig 4) is rotatably coupled to the body (grooves 168 are sized, shaped, and positioned to enable user of device 10 to grip and manipulate cap 116, Column 7, Lines 35-40) to allow user to adjust the degree of exhalation permitted (Column 11, Lines 15-35), to improve efficiency of cardiovascular systems for improved health and stamina (Column 1, Lines 10-15) and since it is a known way to position the diaphragm and assemble the air exhaust valve assembly (Column 8, Lines 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the exhaust valve with the rotatable exhaust valve of Danford, as taught by Danford, to allow user to adjust the degree of exhalation permitted (Danford: Column 11, Lines 15-35), to improve efficiency of cardiovascular systems for improved health and stamina (Danford: Column 1, Lines 10-15) and since it is a known way to position the diaphragm and assemble the air exhaust valve assembly (Danford: Column 8, Lines 10-15).  This improvement allows for the user to adjust the degree of exhalation permitted to exit the mask which provides greater comfortability as well as the user’s ability to improve their health and stamina.  Additionally, using a rotatable cap to lock in the diaphragm is a known way to assemble the exhaust valve.


Gelinas fails to disclose the respirator comprising: a second exhaust valve coupled to the body, air being permitted to flow through the second exhaust valve in the first direction that leaves the internal airspace.
However, Danford, of the same field of endeavor, teaches a resistance breathing device (Abstract) including a second exhaust valve (104 and/or 106, Fig 4) coupled to the body (14, Fig 4), air being permitted to flow through the second exhaust valve in a first direction that leaves the internal airspace (increased air pressure within face mask 14 causes diaphragm 112 to flex outward thereby opening air passageway 126 through base 108 for duration of user’s exhalation and allowing exhaled air to pass, Column 11, Lines 20-30) since it is known to have multiple exhaust valves.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional exhaust valve next to the existing one on the same side, as taught by Danford, since it is known to have multiple exhaust valves.  It is well known in the prior art to have multiple exhalation valves on the mask.  By adding this additional exhalation valve next to the existing one, the two valves will share the same direction of flow.  Additionally, the addition of more exhalation valves allows for more opportunities and pathways for exhaled air to escape, reducing the chances of rebreathing exhaled air.  It is noted that Applicant is not claiming the specific locations of these exhaust valves on the mask.

The current Gelinas-Danford combination fails to teach the first exhaust valve and the second exhaust valve are independently rotatable with respect to the body.
However, Gelinas-Danford combination teaches the first exhaust valve and the second exhaust valve (Danford: 104 and/or 106, Fig 4; 104 and/or 106 can rotate independently, Fig 4) are independently rotatable with respect to the body (Danford: grooves 168 are sized, shaped, and positioned to enable user of device 10 to grip and manipulate cap 116, Column 7, Lines 35-40) to allow user to adjust the degree of exhalation permitted (Column 11, Lines 15-35), to improve efficiency of cardiovascular systems for improved health and stamina (Column 1, Lines 10-15) and since it is a known way to position the diaphragm and assemble the air exhaust valve assembly (Column 8, Lines 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the exhaust valves with the rotatable exhaust valves of Danford, as taught by Danford, to allow user to adjust the degree of exhalation permitted (Danford: Column 11, Lines 15-35), to improve efficiency of cardiovascular systems for improved health and stamina (Danford: Column 1, Lines 10-15) and since it is a known way to position the diaphragm and assemble the air exhaust valve assembly (Danford: Column 8, Lines 10-15).  This improvement allows for the user to adjust the degree of exhalation permitted to exit the mask which provides greater comfortability as well as the user’s ability to improve 
Regarding Claim 16, Gelinas discloses a respirator (apparatus of Figs 1-3 and 7) comprising a body (92, Fig 7); a gasket (90, Fig 7) coupled to the body (90 is coupled to 92, Fig 7), the gasket configured to facilitate a seal with a user's face (90 defines a continuous seal for sealingly engaging face of wearer, paragraph 0027) to define an internal airspace (internal airspace of 90, Fig 7; 90 surrounds nose and mouth of wearer, paragraph 0027) between the body and the user's face; an opening (30 and/or interior space of 92, Fig 7) defined by the body (30 is in 92, Fig 7; interior space of 92 is defined by body, Fig 7); a door (24, Fig 7) pivotally coupled to the body (90 and 92 are part of 22, Fig 7; 24 detachably mated with facepiece 22, paragraph 0031; 24 is hingedly secured to facepiece 22, paragraph 0031), the door configured (24 is hingedly secured to facepiece 22, paragraph 0031) to actuate between an open position (open position of cover 24, Figs 5 and 7) and a closed position (closed position of cover 24, Figs 4 and 7); a filter (12, Figs 4, 5, and 7) positioned between the door and the body when the door is in the closed position (12 is in between 24 and 22 in closed position, Figs 4 and 7), wherein the filter, the door and the body cooperatively restrict air from transiting the first opening without also transiting the filter (12 is compressed against surface 28 of 22 by 24 thereby forming an airtight seal between 22 and 12, paragraph 0039; filter designed to protect wearer from particulate, dust, smoke, oil, fumes and/or gases or vapors, paragraph 0023; filters are made to inherently restrict air to pass only through the filter; 22 and 24 cooperatively form an airtight seal for 12 to restrict air to going through the filter and then going through the first openings 30 and/or interior space of 92); and an exhaust valve (50, Fig 6) coupled to the body (exhalation valve mounted to said second part, Claim 5), air being permitted to flow through the exhaust valve in a first direction 
Gelinas fails to disclose an exhaust valve rotatably coupled to the body.
However, Danford, of the same field of endeavor, teaches a resistance breathing device (Abstract) including the exhaust valve (104 and/or 106, Fig 4) is rotatably coupled to the body (grooves 168 are sized, shaped, and positioned to enable user of device 10 to grip and manipulate cap 116, Column 7, Lines 35-40) to allow user to adjust the degree of exhalation permitted (Column 11, Lines 15-35), to improve efficiency of cardiovascular systems for improved health and stamina (Column 1, Lines 10-15) and since it is a known way to position the diaphragm and assemble the air exhaust valve assembly (Column 8, Lines 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the exhaust valve with the rotatable exhaust valve of Danford, as taught by Danford, to allow user to adjust the degree of exhalation permitted (Danford: Column 11, Lines 15-35), to improve efficiency of cardiovascular systems for improved health and stamina (Danford: Column 1, Lines 10-15) and since it is a known way to position the diaphragm and assemble the air exhaust valve assembly (Danford: Column 8, Lines 10-15).  This improvement allows for the user to adjust the degree of exhalation permitted to exit the mask which provides greater comfortability as well as the user’s ability to improve their health and stamina.  Additionally, using a rotatable cap to lock in the diaphragm is a known way to assemble the exhaust valve.
Regarding Claim 17, Gelinas-Danford combination teaches a recess (Gelinas: 88, Fig 7; 76 locks on to 92, Fig 7) defined by the body; and a latch (Gelinas: 62, Fig 7; 62 is on 24, Fig 7) 
Regarding Claim 18, Gelinas-Danford combination teaches a first flange (Gelinas: 28, Fig 7) that defines the opening (Gelinas: 28 is part of 92 and 92 defines 30, Fig 7), wherein the filter comprises a second flange (Gelinas: 18, Fig 7) that peripherally surrounds the filter (Gelinas: 18 is part of 12 and surrounds 12, Fig 7), and wherein the first flange and the second flange interface against each other (Gelinas: 28 of 22 is complementary with 53 of 24 for sealingly engaging flange portion 18 of 12, 18 compressed against 28 by 24, paragraph 0039).
Regarding Claim 19, the current Gelinas-Danford combination teaches the exhaust valve is a first exhaust valve (Gelinas: 50, Fig 6; Danford: 104 and/or 106, Fig 4), the first valve independently rotates with respect to the body (Danford: grooves 168 are sized, shaped, and positioned to enable user of device 10 to grip and manipulate cap 116, Column 7, Lines 35-40).
The current Gelinas-Danford combination fails to teach the respirator comprising: a second exhaust valve coupled to the body, air being permitted to flow through the second exhaust valve in the first direction that leaves the internal airspace; the first exhaust valve and the second exhaust valve are independently rotatable with respect to the body.
However, Gelinas-Danford combination teaches a second exhaust valve (Danford: 104 and/or 106, Fig 4) coupled to the body (Danford: 14, Fig 4), air being permitted to flow through the second exhaust valve in a first direction that leaves the internal airspace (Danford: increased air pressure within face mask 14 causes diaphragm 112 to flex outward thereby opening air passageway 126 through base 108 for duration of user’s exhalation and allowing exhaled air to pass, Column 11, Lines 20-30); the first exhaust valve and the second exhaust valve (Danford: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional exhaust valve next to the existing one on the same side, as taught by Danford, since it is known to have multiple exhaust valves.  It is well known in the prior art to have multiple exhalation valves on the mask.  By adding this additional exhalation valve next to the existing one, the two valves will share the same direction of flow.  Additionally, the addition of more exhalation valves allows for more opportunities and pathways for exhaled air to escape, reducing the chances of rebreathing exhaled air.  It is noted that Applicant is not claiming the specific locations of these exhaust valves on the mask.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional exhaust valve next to the existing one since it is held that a mere duplication of parts has no patentable significance unless a new, unexpected result is produced.  See MPEP 2144.04, Section VI, Part B.  In this case, the addition of exhaust valves on the mask would not change the overall operation of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
Bunge et al. (US 2017/0065838) shows a mask with an exhaust vent under the filter (112, Fig 2).
Parham et al. (US 2017/0007861) shows a mask with an exhalation valve on front and two inhalation valves on the sides.
Hacke et al. (US 2009/0250060) shows a mask with two exhalation valves on the sides and protruding outwards (Fig 2).
Sabolis et al. (US 2017/0050057) shows a mask with a filter element and a door to open and insert filter (Fig 5B).
Alphonse (US 2016/0361510) shows a mask with two intake ports on the sides that are rotatable (16 and 17, Fig 1).
Morelli et al. (US 2010/0132714) shows a mask with a sealing device with an exhalation valve that can open and close based on rotation (paragraph 0047).
Ho et al. (US 2011/0155140) shows a mask with rotatable vent holes to allow the user to selectively direct the direction of flow of exhaled gas (Figs 19, 20A, 20B, 21A, and 21B, paragraph 0067) and allow the flow of gas to be directed away from body part of patient or from patient’s bed partner (paragraph 0066).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            

/JAN CHRISTOPHER L MERENE/            Primary Examiner, Art Unit 3773